Title: To George Washington from Oliver Wolcott, Jr., 20 September 1793
From: Wolcott, Oliver Jr.
To: Washington, George


          
            Sir,
            Philadelphia Sept. 20th 1793
          
          At the request of Colo. Hamilton I have the honour to enclose a copy of a memorandum
            describing the mode of treatment which was adopted in his case, when attacked with the
            prevailing fever.
          I am happy to announce, that the malady has within two days considerably abated, and I
            have no doubt that each successive day will present still more favourable aspects. I
            have the honour to be with the most perfect respect Sir, your most obedt servant
          
            Oliver Wolcott Jr
          
        